


Exhibit 10.1




CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”) is made and entered into as of this
14th day of October, 2014, between Luminex Corporation (the “Company”), and
Patrick J. Balthrop, Sr. (“Balthrop”).
 
WHEREAS, Balthrop has been employed as the President and Chief Executive Officer
of the Company;
WHEREAS, Balthrop has indicated his desire to retire and leave all officer and
director positions with the Company, effective as of the date hereof;
WHEREAS, the Company desires to retain Balthrop, and Balthrop desires to serve,
as a consultant to the Company for a period of time following his retirement in
exchange for certain consideration commensurate with his services and as
contemplated hereby; and
WHEREAS, the Company and Balthrop desire to resolve any and all differences that
could exist between them prior to entering into an arrangement whereby Balthrop
provides consulting services for the Company.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged by each party hereto,
the parties hereby agree as follows:
1.Engagement; Term. As consideration for, and conditioned upon, the agreement by
Balthrop and the Company to release any and all claims against each other, as
more fully set forth below, the Company hereby agrees to engage Balthrop as a
consultant beginning on the date hereof (the “Engagement Date”) and Balthrop
agrees to provide the services described herein. This Agreement will
automatically terminate six (6) months after the Engagement Date (the “Term”).


2.Services of Balthrop. Balthrop agrees to advise the Company’s Chief Executive
Officer and the Board of Directors of the Company on strategic matters and other
transitional and consulting services to be reasonably requested and authorized
by the Company’s Chief Executive Officer from time to time during normal work
hours. Balthrop accepts such engagement and represents and warrants to the
Company that he will provide the services and perform his duties and
responsibilities hereunder in a timely, competent and professional manner,
consistent with this Agreement and all applicable laws and regulations.


3.Payments and Benefits. Provided that Balthrop has executed and delivered to
the Company on or prior to the date hereof, and has not revoked during the seven
(7) day revocation period following the date hereof (the “Revocation Period”),
the general release referred to in Section 7 of this Agreement and attached
hereto as Exhibit A (the “Release”), the Company shall make the payments and
provide the benefits set forth in this Section 3.


3.1    For the services rendered hereunder by Balthrop, the Company will pay to
Balthrop $58,333 per month, with such payments commencing on the first regularly
scheduled accounting period which occurs after the expiration of the Revocation
Period.
  
3.2    Throughout the course of his employment, Balthrop has received the awards
under various Company equity plans which remain unvested as of the Engagement
Date as set forth on Exhibit B (collectively, the “Equity Awards”). Balthrop and
the Company agree that such Equity Awards shall continue to vest in accordance
with the terms of the applicable plans during the Term so long as Balthrop
continues to provide the services described in Section 2 on the same schedule as
they vested during the period of Balthrop’s employment with the Company. The
portion of the Equity Awards that remain unvested as of the end of the Term
shall terminate in accordance with the terms of the applicable plans. In
addition, notwithstanding the terms of the applicable Company equity plans and
equity award agreements, all options to purchase common stock of the Company
held by Balthrop as of the date hereof and that are either exercisable as of the
date hereof or become exercisable during the Term pursuant to this Section 3.2
shall remain exercisable until October 14, 2016, at which time such options
shall terminate immediately and become void and of no effect.





--------------------------------------------------------------------------------




3.3    As contemplated by that certain Employment Agreement dated as of May 15,
2004, between Balthrop and the Company, as amended (the “Employment Agreement”),
Balthrop will be paid any bonus earned under the Company’s Management Incentive
Plan (the “MIP”) for the 2014 calendar year, in accordance with the terms of,
and at the time specified in, the MIP and the Employment Agreement, prorating,
for purposes of service under the MIP, Balthrop’s employment through the
Engagement Date. Balthrop’s services as a consultant during the Term pursuant to
Section 2 of this Agreement shall not count in the determination of any
employment or service requirement for an award under the MIP.


3.4    Balthrop must receive prior written approval from the Company for, or the
Company must later ratify in its reasonable discretion, any out-of-pocket
expenses arising from services provided in accordance with this Agreement for
which he seeks reimbursement, which will be reimbursed pursuant to the Company’s
standard policies. All such expenses must be submitted in accordance with the
Company’s Expense Policy.


4.    Relationship of Parties. In performing his obligations and services under
this Agreement, Balthrop will be an independent contractor and will not
represent himself as an agent of the Company. Nothing in this Agreement will be
construed to constitute either party as the agent, employee or joint venturer of
the other, nor will either party have the right to bind the other party or make
any promises or representations on behalf of the other party. Balthrop will be
solely responsible for the withholding and payment of social security and other
applicable taxes, fees, and/or withholding on payments made to him by the
Company as described herein and he will not be eligible for, and will have no
claim against the Company for, fringe benefits, vacation pay, sick leave,
retirement benefits, social security, worker’s compensation, disability or
unemployment insurance benefits or other employee benefits of any kind.
5.    Confidential and Proprietary Information. Balthrop understands and
acknowledges (i) that Section 5.6 of the Employment Agreement is incorporated
herein in its entirety by this reference, mutatis mutandis, (ii) that Balthrop
remains bound by the restrictions set forth therein during the Term and
thereafter as set forth therein and (iii) that all Confidential Information (as
defined in the Employment Agreement) he receives during the Term will be
governed by Section 5.6 of the Employment Agreement.
6.    Termination of Engagement. Balthrop may terminate this Agreement before
the expiration of the Term by giving the Company thirty (30) days’ written
notice of intent to terminate the Agreement. In the event Balthrop chooses to
terminate this Agreement for any reason other than as a result of any material
breach of Company’s obligations hereunder, which is not cured within fifteen
(15) days following written notice to Company by Balthrop, the Company will have
no further obligation to Balthrop under this Agreement other than the prorated
portion of the monthly fee through the last day Balthrop was retained by the
Company. If the Company materially breaches any of its material obligations
hereunder and such breach is not cured within fifteen (15) calendar days
following written notice to Company by Balthrop, Balthrop may terminate this
Agreement and shall be entitled to receive payment of the monthly fee by Company
through the end of the Term in accordance with the normal payment schedule
described in Section 3 of this Agreement and to all other rights Balthrop may
have under this Agreement.
The Company may only terminate this Agreement for “cause,” or upon Balthrop’s
death or a disability which prevents him from performing the consulting services
described herein, which termination will be effective immediately. If the
Company chooses to terminate this Agreement for “cause,” the Company will have
no further obligation to Balthrop under this Agreement other than the prorated
portion of the monthly fee through the last day Balthrop was retained by the
Company. If the Company terminates this Agreement without cause (and Balthrop
has not died or suffered a disability), Company shall pay Balthrop the monthly
fee through the end of the Term in accordance with the normal payment schedule
described in Section 3 of this Agreement.
For purposes of this Agreement, “cause” will include the following: (1) material
failure or neglect by Balthrop to perform the services hereunder or other
material breach of this Agreement; provided that such neglect, failure or breach
remains uncured for a period of thirty (30) days after written notice describing
the same is given to the Balthrop; (2) misappropriation of funds or property of
the Company, securing or attempting to secure personally any profit in
connection with any transaction entered into on behalf of the Company, material
misrepresentation to the Company, or any violation of law or regulations on
Company premises or to which the Company is subject; or (3) commission by
Balthrop of an act involving moral turpitude, dishonesty, theft, or unethical
business conduct, or conduct that materially impairs or injures the reputation
of, or harms, the Company.
Upon any termination of this Agreement by the Company or Balthrop, for any
reason, any Equity Awards which remain unvested as of the date of such
termination shall cease to vest as of the date of such termination and terminate
in accordance with the terms of the applicable plans. A termination of this
Agreement by the Company or Balthrop, for any reason, will not



--------------------------------------------------------------------------------




impact the Company’s obligation to pay Balthrop for any bonus earned under the
MIP for the 2014 calendar year, in accordance with the terms of, and at the time
specified in, the MIP and the Employment Agreement.
7.    Release. On the date hereof, Balthrop and the Company will execute and
deliver the Release attached hereto as Exhibit A.
8.    Miscellaneous.
8.1    Amendments. This Agreement may not be amended, supplemented, canceled or
discharged, except by written instrument executed by the party against whom
enforcement is sought.
8.2    Notices. Any notice necessary under this Agreement must be addressed as
set forth below:
To the Company:    
        
Luminex Corporation.
12212 Technology Blvd.
Austin, Texas 78727
Fax: (512) 219-5195
Attn: General Counsel and Corporate Secretary
    
To Balthrop:


Mr. Patrick J. Balthrop, Sr.
133 Avenue B
Apalachicola, Florida 32320


Notices may also be addressed to either party at such other address as either
party may hereafter designate in writing to the other. Any notice will be deemed
effective upon receipt thereof by the addressee or two days after such notice
has been mailed, return receipt requested, or sent by a nationally recognized
overnight courier service, whichever comes first.
8.3.    Binding Effect; Assignment. The rights and obligations of this Agreement
will bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company's business and properties. The Company may assign its rights
and obligations under this Agreement to any of its subsidiaries or affiliates
without the consent of Balthrop. The Company will require any such purchaser,
successor or assignee to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase, succession or assignment had taken place.
Balthrop’s rights or obligations under this Agreement may not be assigned by
Balthrop.
8.4.    Applicable Law. This Agreement will be construed and enforced according
to the laws of the State of Delaware.
8.5    Arbitration. All disputes with respect to interpretation of the
provisions of this Agreement shall be resolved by binding arbitration in Austin,
Texas, pursuant to the American Arbitration Association Employment Rules
governing employer-promulgated plans then pertaining. Those arbitration rules of
procedures shall be modified by this Section 8.5. No one shall serve as
arbitrator who is in any way financially interested in this Agreement or in the
affairs of any party hereto. The arbitrator will apply the substantive law of
the State of Delaware and the United States. The parties shall pay expenses of
arbitration pursuant to the American Arbitration Association Employment Rules
governing employer-promulgated plans. If any position by either party hereunder,
or any defense or objection thereto, is deemed by the arbitrator to have been
unreasonable, the arbitrator shall assess, as part of the award against the
unreasonable party or reduce the award to the unreasonable party, all or part of
the arbitration expenses (including reasonable attorneys’ fees) of the other
party and of the arbitrator.
8.6.    No Presumption Created. The parties acknowledge that they have
independently negotiated the provisions of this Agreement, that they have had
the opportunity to rely upon their own counsel as to matters of law and
application, and that neither party has relied on the other party with regard to
such matters. The parties expressly agree that there will be no presumption
created as a result of either party having prepared in whole or in part any
provision of this Agreement.



--------------------------------------------------------------------------------




8.7.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original instrument, but all
of which taken together will constitute but one instrument.
8.8.    Headings. The headings of the various sections and articles of this
Agreement are inserted merely for convenience and do not expressly or by
implication limit, define or extend the specific terms of the section or article
so designated.
8.9.    Severability. The parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of differing interpretations of law and changes in circumstances,
the parties agree that if any one or more of the provisions of this Agreement
are determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement will, to the
extent permitted by law, remain in full force and effect and will in no way be
affected, impaired or invalidated.
8.10.    Additional Covenants.
In additional consideration of the Company’s entering into this Agreement and
its agreement to provide him with Trade Secret and Proprietary Information
necessary for him to provide the services hereunder, Balthrop agrees as follows:
8.10.1    Balthrop agrees to immediately disclose any potential or actual
activity, including business activities and/or other employment, where his role
or interest is in direct conflict with the Company’s interest. Although such
activities are not automatically prohibited, written approval from the Company’s
general counsel (such approval not to be unreasonably withheld or delayed) is
required to participate in any such activity. Balthrop’s obligation to provide
written disclosure of potential conflicts of interest, or the appearance of
conflicts of interest, and to have such activities reviewed and approved in
advance by the Company’s general counsel, continues throughout the Term.
8.10.2    During the Term and for a period of one (1) year subsequent to the
conclusion of the Term, Balthrop agrees that he will not, without the prior
express written permission of the Company’s general counsel, work as an
employee, officer, consultant, contractor, advisor, or agent of any company that
is a customer, supplier, or competitor of the Company or its related entities
and be directly involved in activities that are directly in competition with the
Company. During the Term and for a period of one (1) year subsequent to the
conclusion of the Term, Balthrop agrees not to solicit the business of any
current or prospective customer of the Company and which the Company has
notified Balthrop, or Balthrop is actually aware, is a prospective customer of
the Company for any company that competes with the Company.
8.10.3    During the Term and for a period of one (1) year subsequent to the
conclusion of the Term, Balthrop will not solicit, induce, or attempt to induce,
any employee of the Company or any subsidiary, or any individual who has been
employed by the Company or any subsidiary in the prior six months, (i) to
terminate his or her employment with the Company or any subsidiary or (ii) to
work for any person, firm, partnership, corporation, or other entity which
provides services materially similar to or competitive with the business of the
Company or any subsidiary.
8.10.4    Balthrop agrees to comply with all Company policies applicable to
consultants and applicable laws during the Term.
8.11    Section 409A. It is the intent of the parties that all of the payments
and benefits under this Agreement either be exempt from or comply with Section
409A of the Internal Revenue Code of 1986, as amended, and applicable guidance
thereunder, and this Agreement shall be so interpreted.  It is intended that
that the payments under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code, including those
provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year
exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay). Notwithstanding anything to the contrary herein, if Balthrop is deemed to
be a “specified employee” (as such term is defined under Treasury Regulation
1.409A-1(i)(1)) of Company, as determined in accordance with the Company’s
“specified employee” determination procedures, and (ii) any payments to be
provided to Balthrop pursuant to this Agreement constitute “deferred
compensation” for purposes of Section 409A of the Code and are or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six (6) months after the date of Balthrop’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of Balthrop’s death. Any payments delayed
pursuant to this Section 8.11 shall be made in a lump sum on the first day of
the seventh month following Balthrop’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of
Balthrop’s death and any remaining payments shall be paid according to the
schedule otherwise applicable to the payments. To the extent that any



--------------------------------------------------------------------------------




expenses are reimbursed under this Agreement, then such amount shall be
reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the Treasury
regulations, including (i) the amount eligible for reimbursement in one calendar
year may not affect the amount eligible for reimbursement in any other calendar
year, (ii) any reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to any reimbursement is not subject to liquidation or exchange
for another benefit.


[Remainder of page intentionally left blank. Signature page follows.]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 
 
LUMINEX CORPORATION
 
 
 
 
By:
/s/ David S. Reiter
 
Name:
David S. Reiter
 
Its:
General Counsel and Senior Vice President
 
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED TO:
 
 
 
 
 
 
 
 
/s/ Patrick J. Balthrop, Sr.
 
 
Patrick J. Balthrop, Sr.
 
 








Signature Page to Consulting Agreement by and between Luminex Corporation and
Patrick J. Balthrop, Sr.

--------------------------------------------------------------------------------




Exhibit A




GENERAL RELEASE AGREEMENT




THIS GENERAL RELEASE AGREEMENT (this “Agreement”) dated as of this 14th day of
October, 2014 (the “Effective Date”), is by and between Patrick J. Balthrop, Sr.
(“Executive”) and Luminex Corporation (“Luminex”).


WHEREAS, Executive’s employment with Luminex has terminated pursuant to that
certain Employment Agreement dated as of May 15, 2004, as amended (the
“Employment Agreement”);


WHEREAS, Executive and Luminex are parties to a Consulting Agreement of even
date herewith (the “Consulting Agreement”);


WHEREAS, as a condition to the agreement by Luminex to enter into the Consulting
Agreement and the receipt of certain payments and benefits following the date of
this Agreement under the Consulting Agreement and in consideration for the
execution and delivery of this Agreement by Luminex, Executive has agreed to
execute and deliver this Agreement; and


WHEREAS, in consideration for the agreements and covenants of the Executive
contained in the Consulting Agreement and the execution and delivery of this
Agreement by the Executive, Luminex has agreed to execute and deliver this
Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.    Termination of Employment. Executive and Luminex hereby agree that
Executive’s employment with Luminex has terminated pursuant to Section 2.2.3 of
the Employment Agreement effective as of the Effective Date. To the extent he
continues to hold any such positions or directorships, Executive hereby resigns
all positions and directorships he holds with Luminex and any and all of
Luminex’s subsidiaries and affiliates.


2.    Release by Executive. Executive, on his own behalf and on behalf of the
Executive Released Parties (defined below), hereby irrevocably and
unconditionally releases and forever discharges Luminex, its subsidiaries and
other affiliates and their respective agents, employees, representatives,
officers, directors, stockholders, trustees and attorneys, past and present, and
the heirs, successors and assigns of all of the foregoing (collectively, the
“Released Parties”) from any and all debts, liabilities, claims, demands,
actions or causes of action, suits, judgments or controversies of any kind
whatsoever (except as set forth below) arising from Executive’s relationship
(including without limitation as a stockholder) to, employment with or service
as an employee, officer, director, or manager of Luminex or its subsidiaries and
affiliates, and the termination of any or all of the foregoing relationships
(collectively, the “Claims”) against the Released Parties, that now exist or
that may arise in the future out of any matter, transaction or event occurring
prior to or on the Effective Date, including without limitation, any claims of
breach of contract or for severance or other termination pay (except as set
forth in Section 4 below), or claims of unlawful retaliation, harassment or
discrimination or the denial of some benefit or protection provided to employees
(for example, discrimination on the basis of age, sex, race, handicap,
disability, religion, color or national origin or for complaining of such) under
any federal, state or local law, rule or regulation, including, but not limited
to, the Age Discrimination in Employment Act of 1967, 29 U.S.C. Section 621, et
seq., Title VII of the Civil Rights Act of 1964, as amended, the Employee
Retirement Income Security Act (ERISA), the Worker Adjustment and Retraining
Notification Act of 1988 (WARN), the National Labor Relations Act (NLRA), and/or
the Fair Labor Standards Act (FLSA), the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), and/or the Family and
Medical Leave Act (FMLA). Except as set forth below, Executive further agrees
not to file or bring any claim, suit, civil action, complaint, arbitration or
administrative action (any of the foregoing, an “Action”) in any city, state or
federal court or agency or arbitration tribunal with respect to any Claim
against any of the Released Parties or (except as may be required by law) assist
any other person or entity with any Action against any of the Released Parties.
Notwithstanding anything to the contrary contained in this Agreement, Executive
does not release any of the Released Parties and shall not be prohibited from
filing or bringing an Action with respect to any right Executive otherwise may
have now or in the future (i) to receive distributions or dividends made in
respect of Luminex’s capital stock or (ii) to be indemnified by Luminex under
the Certificate of Incorporation or Bylaws of Luminex (as the same are currently
in effect), any resolution adopted by the Board of Directors of Luminex, or any
other separate written agreement or instrument requiring Luminex to indemnify
Executive or (iii) to receive workers’ compensation claims or (iv) to receive
Accrued Obligations (as such term is defined in the Employment Agreement) or (v)
to stock, options, and other equity-based compensation that vested prior to the
Effective Date or that vests subsequent to the Effective Date pursuant to the
Employment Agreement, the Consulting



--------------------------------------------------------------------------------




Agreement or an applicable Luminex long-term incentive plan (which stock,
options or other equity-based compensation shall be governed by the terms and
provisions of the applicable written agreement(s) or instrument(s) and/or the
applicable Luminex incentive plan) or (vi) to vested benefits payable under
retirement and other employee benefit plans covering Executive (which benefits
shall be governed by the terms and provisions of the applicable plan) or (vii)
pursuant to the Consulting Agreement.


3.    Release by Luminex. Luminex, on its own behalf and on behalf of the
Released Parties, hereby irrevocably and unconditionally releases and forever
discharges Executive and his heirs, successors and assigns (collectively, the
“Executive Released Parties”) from any and all debts, liabilities, claims,
demands, actions or causes of action, suits, judgments or controversies of any
kind whatsoever (except as set forth below) arising from Executive’s employment
with or service as an employee, officer, director, or manager of Luminex or its
subsidiaries and affiliates, and the termination of any or all of the foregoing
relationships against the Executive Released Parties, that now exist. Except as
set forth below, Luminex further agrees not to file or bring any Action in any
city, state or federal court or agency or arbitration tribunal with respect to
any Claim against any of the Executive Released Parties or (except as may be
required by law) assist any other person or entity with any Action against any
of the Executive Released Parties. Notwithstanding anything to the contrary
contained in this Agreement, Luminex does not release any of the Executive
Released Parties and shall not be prohibited from filing or bringing an Action
with respect to (i) a breach by Executive after the Effective Date of any of
Executive’s obligations under the Employment Agreement that by their terms
survive termination of the Employment Agreement, including without limitation
the provisions of Article 5 of the Employment Agreement, or (ii) in connection
with any claim for indemnification by Executive, any obligation or burden of
proof applicable to Executive that is a condition to Executive’s right to be
indemnified by Luminex under the Certificate of Incorporation or Bylaws of
Luminex (as the same are currently in effect), any resolution adopted by the
Board of Directors of Luminex, or any other separate written agreement or
instrument requiring Luminex to indemnify Executive or (iii) any Claims that
arise out of any criminal or fraudulent activity, willful misconduct or gross
negligence of Executive or (iv) any of Executive’s obligations under the
Consulting Agreement.


4.    Accrued Obligations and Benefits. Executive shall be entitled to receive
from Luminex the Accrued Obligations under Section 2.2.3 in the Employment
Agreement. In addition, Executive acknowledges that the payments and benefits
offered in connection with the Consulting Agreement are in exchange in part for
Executive’s execution of this Agreement. Executive acknowledges that no other
promise or agreements of any kind have been made to Executive or with Executive
by any person or entity whatsoever to cause Executive to sign this Agreement.
Executive further acknowledges and agrees that the Accrued Obligations, together
with any other payments or benefits that may be due under the terms of the
Employment Agreement and the Consulting Agreement, shall constitute full accord
and satisfaction of all obligations, including without limitation any and all
severance obligations, in connection with Executive’s employment.


5.    Disclaimer of Liability. Executive acknowledges that this Agreement shall
not in any way be construed as an admission by Executive or any of the Released
Parties of any wrongful or illegal act against the other or any other person,
and that Executive and the Released Parties expressly disclaim any liability of
any nature whatsoever arising from or related to the subject of this Agreement.


6.    COMPETENCY. EXECUTIVE ACKNOWLEDGES THE FOLLOWING:


(a)
THAT HE FULLY COMPREHENDS AND UNDERSTANDS ALL OF THE TERMS OF THIS AGREEMENT AND
THEIR LEGAL EFFECTS;



(b)
THAT HE IS COMPETENT TO EXECUTE THIS AGREEMENT;



(c)
THAT IT IS EXECUTED KNOWINGLY AND VOLUNTARILY AND WITHOUT RELIANCE UPON ANY
STATEMENT OR REPRESENTATION OF ANY RELEASED PARTY OR ITS REPRESENTATIVES;



(d)
THAT HE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING
THIS AGREEMENT AND THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY
OF HIS CHOICE REGARDING THIS AGREEMENT;



(e)
THAT EXECUTIVE DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE DATE
THIS AGREEMENT IS EXECUTED;






--------------------------------------------------------------------------------




(f)
THAT EXECUTIVE WAIVES RIGHTS OR CLAIMS UNDER THIS AGREEMENT ONLY IN EXCHANGE FOR
CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE WAS
ALREADY ENTITLED;



(g)
THAT CERTAIN BENEFITS CALLED FOR IN THE CONSULTING AGREEMENT TO BE PAID
FOLLOWING THE DATE OF THIS AGREEMENT WOULD NOT BE PROVIDED TO ANY EXECUTIVE
TERMINATING HIS OR HER EMPLOYMENT WITH LUMINEX WHO DID NOT SIGN A RELEASE
SIMILAR TO THIS AGREEMENT, THAT SUCH BENEFITS WOULD NOT HAVE BEEN PROVIDED IN
THEIR ENTIRETY HAD THE EXECUTIVE NOT SIGNED THIS AGREEMENT, AND THAT SUCH
BENEFITS ARE IN EXCHANGE IN PART FOR THE SIGNING OF THIS AGREEMENT;



(h)
THAT HE HAS HAD A PERIOD OF AT LEAST 21 DAYS WITHIN WHICH TO CONSIDER THIS
AGREEMENT;



(i)
THAT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT,
EXECUTIVE MAY REVOKE AGREEMENT AND IT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE SEVEN-DAY PERIOD HAS EXPIRED OR SUCH LATER DATE AS PROVIDED FOR
HEREIN.



7.    Parties in Interest. This Agreement is for the benefit of the Released
Parties and shall be binding upon Executive and his representatives and heirs.


8.    Governing Law. This Agreement and the rights and obligations of Executive
hereunder shall be governed by and construed and enforced in accordance with the
substantive laws of the State of Texas.


9.    Amendment. This Agreement may not be clarified, modified, changed or
amended except in writing and signed by Executive and Luminex or a
successor-in-interest of Luminex.


10.    Non-disparagement. Executive agrees that he will refrain from speaking
ill of or making any disparaging comment about Luminex or any of Luminex’s
then-current management, other employees or contractors, following the
termination of his employment except as may be necessary or advisable, in the
reasonable judgment of Executive, to enforce his rights under this Agreement or
the Consulting Agreement, enforce claims arising after the Effective Date and
not released in this Agreement, or defend a legal action brought against
Executive by any of the Released Parties. Notwithstanding anything to the
contrary herein, it shall not be a violation of this Section 10 for Executive to
provide truthful information or a good faith assessment of the qualifications of
a Luminex employee or contractor if asked by a person with a reasonable
professional or civic reason for such inquiry. Luminex agrees that it will
refrain from speaking ill of or making any disparaging comment about Executive
following the termination of his employment except as may be necessary or
advisable, in the reasonable judgment of Luminex, to (i) to enforce its rights
under the Employment Agreement, the Consulting Agreement or this Agreement not
released in this Agreement or (ii) defend a legal action brought against any of
the Released Parties by Executive or (iii) comply with applicable securities
laws or protect Luminex from potential liability.


11.    Enforcement of Laws. Nothing in this Agreement affects the rights and
responsibilities of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the anti-discrimination laws, and this waiver does not
affect Executive’s right to file a charge or participate in an investigation or
proceeding with the Commission. However, Executive waives any rights or claims,
known or unknown, to participate in any recovery under any proceeding or
investigation by the Commission or any state or local commission concerned with
the enforcement of anti-discrimination laws. In accordance with 29 C.F.R. §
1625.23(b), nothing within this Agreement is intended to preclude Executive from
bringing a lawsuit to challenge the validity of the release language contained
in this Agreement with respect to a claim under the Age Discrimination in
Employment Act.


12.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision never comprised a part hereof; and
the remaining provisions hereof shall remain in full force and effect and shall
not be affected by the illegal, invalid or unenforceable provision, and there
shall be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.





--------------------------------------------------------------------------------




13.    Entire Agreement.    The Consulting Agreement, the Employment Agreement
and this Agreement constitute the entire agreement and understanding between the
parties. The Executive has not relied on any oral statements that are not
expressly stated in the Consulting Agreement, the Employment Agreement or this
Agreement.


[Remainder of page intentionally left blank. Signature page follows.]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 
 
LUMINEX CORPORATION
 
 
 
 
By:
/s/ David S. Reiter
 
Name:
David S. Reiter
 
Its:
General Counsel and Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
/s/ Patrick J. Balthrop, Sr.
 
 
Patrick J. Balthrop, Sr.








Signature Page to General Release Agreement by and between Luminex Corporation
and Patrick J. Balthrop, Sr.

--------------------------------------------------------------------------------




Exhibit B


Equity Awards


Option Awards
 
Stock Awards
Unvested Options (#)
 
Option Exercise Price ($)
 
Option Grant Date
 
 
Award Grant Date
 
Unvested Restricted Stock Awards (#)
11,783
 
22.71
 
03/13/2012
 
 
—
 
—
23,892
 
17.24
 
03/08/2013
 
 
—
 
—
—
 
—
 
—
 
 
03/11/2010
 
6,768
—
 
—
 
—
 
 
03/11/2011
 
6,134
—
 
—
 
—
 
 
03/13/2012
 
20,608
—
 
—
 
—
 
 
03/08/2013
 
27,146
—
 
—
 
—
 
 
03/12/2014
 
86,395




